DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/28/2020, 10/19/2020, 2/4/2021, 6/4/2021, 10/22/2021, and 1/20/2022 have been entered and considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-6, 10-15, and 19) in the reply filed on 6/27/2022 is acknowledged.  The traversal is on the ground(s) that independent claims 1 and 7 are methods of transmission and reception that correspond to one another. Applicant argues that it is clear that in claim 1, there is a correspondence relationship between the at least one candidate transmission location and the SSBs, while in independent claim 7 the SSB is parsed according to the received synchronization broadcast transmission and the correspondence relationship between the number of at least one candidate transmission location and a number of SSBs in one time interval, wherein one of the at least one candidate transmission location is corresponding to the SSB. This is not found persuasive because Inventions I (claims 1-6, 10-15, and 19) and II (claims 7-9, 16-18, and 20) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as generating and transmitting a synchronization broadcast transmission using beam sweeping based on a determined candidate location. Conversely, subcombination II has no requirements regarding such generation and transmission of a synchronization broadcast transmission via beam sweeping and thus does not overlap in scope and is not an obvious variant. Subcombination II has separate utility such as parsing an SSB for acquiring an SSB identifier, wherein parsing the SSB includes deriving the SSB identifier at the device according to a correspondence relationship between a number of at least one candidate transmission locations and a number of SSBs in one time interval. Conversely, subcombination I does not recite any requirements regarding SSB identifiers or parsing of SSB identifiers, and thus does not have any requirements with regard to an SSB identifier being derived according to a correspondence relationship between a number of at least one candidate transmission location and a number of SSBs in one time interval as is recited in claim 7. Subcombination II thus also does not overlap in scope with subcombination I and is not an obvious variant of subcombination I. See MPEP § 806.05(d). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-9, 16-18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/27/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1, 10, and 19, the claims recite “determining at least one candidate transmission location corresponding to at least one synchronization signal/physical broadcast channel block (SSB) to be transmitted, where a number of the at least one candidate transmission location is greater than a number of SSBs in one time interval.” Such “at least one” language pertaining to both the “at least one candidate transmission location” and the “at least one synchronization signal/physical broadcast channel block (SSB) to be transmitted” appears to allow for an interpretation wherein one candidate transmission location exists and wherein one SSB exists. However, it is unclear how the claims can allow for one candidate transmission location and one SSB when the claim also requires that “a number of the at least one candidate transmission location is greater than a number of SSBs in one time interval.” For such a requirement to be satisfied with only one SSB, it would seem that there must be at least two candidate transmission locations whereas the claims allow for an interpretation wherein only one candidate transmission location may exist. It is therefore unclear how a number of the at least one candidate transmission location may be greater than a number of SSBs in one time interval using an interpretation wherein only one candidate transmission location exists and only one SSB exists. For instance, it is unclear if perhaps “a number of SSBs in one time interval” is intended to refer to some SSBs that are different from the at least one SSB to be transmitted.	Additionally, the claims go on to recite “transmitting the generated synchronization broadcast transmission at the at least one candidate transmission location in a beam sweeping manner.” Such claim language appears to require transmission at all of the determined at least one candidate transmission locations. However, the claims explicitly state that “a number of the at least one candidate transmission location is greater than a number of SSBs in one time interval” followed by transmitting the “at least one SSB” at “the at least one candidate transmission location.” It is unclear how some lesser number of SSBs may be transmitted in a greater number of determined candidate transmission locations. For example, the claims allow for an interpretation wherein two SSBs may exist and three determined candidate transmission locations exist, and it is unclear how two SSBs are transmitted in three determined candidate transmission locations. It is also unclear if perhaps the “candidate” language in the claims was intended to mean that not all determined candidate locations be used. However, the claims as written require “determining at least one candidate transmission location” and state that “a number of the at least one candidate transmission location is greater than a number of SSBs in one time interval,” followed by requiring transmission in the at least one candidate transmission locations. All of the claim limitations directed to the at least one candidate transmission location appear to rely on the “at least one candidate transmission location” recited in the determining step for antecedent basis. 	Claims 1, 10, and 19 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims as potentially not requiring use of all of the at least one candidate transmission locations since it is unclear how an unknown number of SSBs would be transmitted in a greater unknown number of candidate transmission locations. 	Regarding claims 6 and 15, the claims recite several terms that have conflicting antecedent basis. For instance, claims 6 and 15 recite “at least two SSBs to be transmitted belong to a group,” “determining all SSBs in a group to which the at least one SSB to be transmitted belongs,” and “all the SSBs in the group.” Claims 6 and 15 thus recite “a group” twice and it is unclear which group the claim language “the group” is intended to refer to. It is also unclear if both recitations of “a group” are intended to refer to the same or different groups. Claims 1 and 10 from which claims 6 and 15 depend also previously recite “at least one synchronization signal/physical broadcast channel block (SSB) to be transmitted,” and it is unclear if “at least two SSBs to be transmitted belong to a group” is intended to include the “at least one synchronization signal/physical broadcast channel block (SSB) to be transmitted” or if “at least two SSBs to be transmitted” that “belong to a group” are potentially different from the at least one SSB recited in the independent claims. Claims 6 and 15 also recite “the at least one candidate transmission location corresponding to all the SSBs in the group in the beam sweeping manner,” which is different from the previously recited “at least one candidate transmission location corresponding to at least one synchronization signal /physical broadcast channel block (SSB) to be transmitted” and it is unclear if these are intended to be the same or different.	Additionally, the claims recite “waiving transmission of the generated synchronization broadcast transmission at the at least one candidate transmission location corresponding to all the SSBs in the group in the beam sweeping manner.” However, claims 1 and 10 from which claims 6 and 15 depend require “transmitting the generated synchronization broadcast transmission at the at least one candidate transmission location in a beam sweeping manner.” Claims 6 and 15 therefore appear to impermissibly broaden the scope of the independent claims by waiving an action that is required to be performed by the independent claims. It is therefore unclear if the waived transmission of the generated synchronization broadcast transmission is intended to be a different transmission than that required by the independent claims based on the additional language “corresponding to all the SSBs in the group,” or if the waived transmission is actually intended to be the transmission required by the independent claims and thus claims 6 and 15 are intended to potentially broaden the claims. 	Claims 6 and 15 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claimed “groups” reasonably broadly as potentially referring to the same or different groups. The Examiner will also interpret the waived transmission in claims 6 and 15 as potentially the same transmission recited in claims 1 and 10 and thus as not being performed since waiving such transmission required by the independent claims would impermissibly broaden the independent claims.	Regarding claims 2-6 and 11-15, the claims are rejected because they depend from rejected independent claims 1 and 10 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 10-12, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT: “Transmitted SS-block indication”, 3GGP DRAFT: R1-1712349 TRANSMITTED SS-BLOCK INDICATION, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE vo1. RAN WG1, no. Prague, Czechia; 2017August21-2017August25, XP051315165 (provided by Applicant, CATT hereinafter) in view of NTT DOCOMO ET AL: “Remaining details on Remaining minimum system information delivery”, 3GPP DRAFT; R1-1720791 REMAINING DETAILS ON REMAINING MINIMUM SYSTEM INFORMATION DELIVERY RMSI FINAL, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-v01. RAN WG1, no. Reno, USA; 2017November27-2017December01, XP051370220 (provided by Applicant, NTT DOCOMO hereinafter).	Regarding claims 1 and 10, CATT teaches a method and a device for transmitting a synchronization broadcast transmission having a processor and a memory configured to store an instruction executable by the processor (Devices such as those discussed in CATT that are involved in transmission of synchronization broadcast transmission may be broadly reasonably interpreted as being comprised of generic structure such as a processor and a memory configured to store an instruction executable by the processor; CATT; Sections 1-2), wherein the processor is configured to: 	determine at least one candidate transmission location corresponding to at least one synchronization signal /physical broadcast channel block (SSB) to be transmitted (As can be seen in at least Section 2, SS blocks within an SS burst set may be transmitted by mapping SS blocks in the S block burst set to candidate locations. At least one candidate transmission location corresponding to at least one synchronization signal /physical broadcast channel block (SSB) to be transmitted may thus be broadly reasonably interpreted as being transmitted; CATT; Section 2), wherein a number of the at least one candidate transmission location is greater than a number of SSBs in one time interval (The number of actually transmitted SS-blocks within the SS burst set can be smaller than the maximum number L of SS blocks. The number of the at least one candidate transmission location may thus be broadly reasonably interpreted as being greater than a number of SSBs in one time interval; CATT; Section 2), 	generate synchronization broadcast transmission including the at least one SSB (Transmission of SS blocks within an SS burst set may be broadly reasonably interpreted as comprising generating synchronization broadcast transmission including the at least one SSB; CATT; Section 2), and 	transmit the generated synchronization broadcast transmission at the at least one candidate transmission location (The generated synchronization broadcast transmission may be transmitted at the at least one determined candidate transmission location; CATT; Section 2).	However, CATT does not specifically disclose transmitting in a beam sweeping manner.	DOCOMO teaches transmitting in a beam sweeping manner (SSB transmissions may be transmitted using beam sweeping; NTT DOCOMO; Sections 2.1 and 2.5).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in NTT DOCOMO regarding transmission of SSB information with the teachings as in CATT regarding transmission of SSB information. The motivation for doing so would have been to increase performance by reducing beam sweeping overhead and reducing the number of RMSI CORESET configuration patterns and corresponding bit size (NTT DOCOMO; Sections 2.1 and 2.5).	Regarding claims 2 and 11, CATT and NTT DOCOMO teach the limitations of claims 1 and 10 respectively.	CATT further teaches the number of the at least one candidate transmission location is n times the number of SSBs in the time interval, where n is equal to 2, or n is a ratio of a duration of the time interval to a duration of a half frame (As can be seen in both Section 1 and Section 2, the maximum number L of SS blocks (i.e., the number of the at least one candidate transmission location) may be 4 for the frequency range up to 3 GHZ, 8 for the frequency range from 3 GHz to 6 GHz, or 64 for the frequency range over 6 GHz. As can be seen in Section 2, the number of actually transmitted SS-blocks within the SS burst set can be smaller than the maximum number L of SS blocks. A number of SSBs in the time interval may thus be broadly reasonably interpreted as being 2 when the number of candidates is 4, 4 when the number of candidates is 8, and 32 when the number of candidates is 64; CATT; Sections 1-2).	Regarding claims 3 and 12, CATT and NTT DOCOMO teach the limitations of claims 1 and 10 respectively.	CATT further teaches the synchronization broadcast transmission further includes at least one SSB identifier of the at least one SSB (The SSB transmission may include an SS block time index indication, which may be broadly reasonably interpreted as at least one SSB identifier; CATT; Section 2), where the at least one SSB identifier is carried in the at least one SSB (Each SS block may carry the SS block time index indication; CATT; Section 2), and a maximum value of the at least one SSB identifier corresponds to: 	the number of SSBs in the time interval (A maximum value of an index indication for a finite number of SSBs may be broadly reasonably interpreted as corresponding to the number of SSBs; CATT; Section 2), or 	the number of the at least one candidate transmission location (A maximum value of an index indication for a finite number of SSBs in a finite number of candidate locations may be broadly reasonably interpreted as corresponding to the number of candidate locations; CATT; Section 2).	Regarding claims 5 and 14, CATT and NTT DOCOMO teach the limitations of claims 1 and 10 respectively.	DOCOMO further teaches in transmitting the generated synchronization broadcast transmission at the at least one candidate transmission location in the beam sweeping manner (SSB transmissions may be transmitted using beam sweeping; NTT DOCOMO; Sections 2.1 and 2.5), the processor is further configured to: 	transmit the generated synchronization broadcast transmission at the at least one candidate transmission location in a selected candidate transmitting slot in the beam sweeping manner (SSB transmissions may be transmitted using beam sweeping; NTT DOCOMO; Sections 2.1 and 2.5), a candidate set of the candidate transmitting slot:	being {10, 20, 40, 80, 160}ms (As can be seen for instance in at least the “Agreements” in Section 1, the period of the SS/PBCH block burst set may be 10/20/40/80/160 ms; NTT DOCOMO; Section 1), or	being {5, 10, 20, 40, 80, 160}ms when the number of SSBs in one time interval is 4, or 	being {10, 20, 40, 80, 160}ms when the number of SSBs in one time interval is greater than 4.	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in NTT DOCOMO regarding transmission of SSB information with the teachings as in CATT regarding transmission of SSB information. The motivation for doing so would have been to increase performance by reducing beam sweeping overhead and reducing the number of RMSI CORESET configuration patterns and corresponding bit size (NTT DOCOMO; Sections 2.1 and 2.5).	Regarding claims 6 and 15, CATT and NTT DOCOMO teach the limitations of claims 1 and 10 respectively.	CATT further teaches at least two SSBs to be transmitted belong to a group (SS blocks within an SS burst set may be broadly reasonably interpreted as belong to a group; CATT; Section 2), and 	the processor is further configured to: 		detect whether the at least one candidate transmission location is idle or not (As can be seen in at least Section 2, SS blocks within an SS burst set may be transmitted by mapping SS blocks in the S block burst set to candidate locations. Transmission at such a candidate location may be broadly reasonably interpreted as “detecting” that the at least one candidate transmission location is not idle; CATT; Section 2), 		determine all SSBs in a group to which the at least one SSB to be transmitted belongs when the at least one candidate transmission location is not idle (As can be seen in at least Section 2, SS blocks within an SS burst set may be transmitted by mapping SS blocks in the S block burst set to candidate locations. Such SS blocks within an SS burst set may be broadly reasonably interpreted as SSBs in a group to which the at least one SSB to be transmitted belongs, and such SSBs in a group may be broadly reasonably interpreted as being determined when the at least one candidate transmission location is not idle (i.e., when the at least one candidate transmission location is used for transmission of the SS blocks); CATT; Section 2), and 		waive transmission of the generated synchronization broadcast transmission at the at least one candidate transmission location corresponding to all the SSBs in the group in the beam sweeping manner (As can be seen in at least Section 2, SS blocks within an SS burst set may be transmitted by mapping SS blocks in the S block burst set to candidate locations. As was also discussed in the 35 U.S.C. 112(b) rejection above, transmission of the generated synchronization broadcast transmission is required by the independent claims and waiving such a transmission would impermissibly broaden the claims. The claims are therefore being broadly reasonably interpreted as not impermissibly broadening the independent claims and thus as not waiving such required transmission of the generated synchronization broadcast transmission; CATT; Section 2).	Regarding claim 19, CATT and NTT DOCOMO teach the limitations of claim 1.	CATT further teaches a non-transitory computer-readable storage medium that is configured to store computer instructions that, when executed by a processor, cause the processor to implement the method of claim 1 (Devices such as those discussed in CATT that are involved in transmission of synchronization broadcast transmission may be broadly reasonably interpreted as being comprised of generic structure such as a non-transitory computer-readable storage medium that is configured to store computer instructions that, when executed by a processor, cause the processor to implement the method of claim 1. Please see the rejection of claim 1 above for a detailed explanation regarding the teachings the prior art regarding the method of claim 1; CATT; Sections 1-2).
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT: “Transmitted SS-block indication”, 3GGP DRAFT: R1-1712349 TRANSMITTED SS-BLOCK INDICATION, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE vo1. RAN WG1, no. Prague, Czechia; 2017August21-2017August25, XP051315165 (provided by Applicant, CATT hereinafter) and NTT DOCOMO ET AL: “Remaining details on Remaining minimum system information delivery”, 3GPP DRAFT; R1-1720791 REMAINING DETAILS ON REMAINING MINIMUM SYSTEM INFORMATION DELIVERY RMSI FINAL, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-v01. RAN WG1, no. Reno, USA; 2017November27-2017December01, XP051370220 (provided by Applicant, NTT DOCOMO hereinafter) in view of Wu et al. (US 2021/0007072, Wu hereinafter).	Regarding claims 4 and 13, CATT and NTT DOCOMO teach the limitations of claims 3 and 12 respectively.	CATT further teaches the at least one SSB identifier is transmitted through both a demodulation reference signal (DMRS) sequence in a physical broadcast channel (PBCH) in the SSB and data bits in a physical broadcast channel (PBCH) (As can be seen in at least Section 2, the PBCH is proposed to indicate actually transmitted SS blocks. The at least one SSB identifier may thus be broadly reasonably interpreted as being transmitted through data bits in the PBCH).	However, CATT and NTT DOCOMO do not specifically disclose the at least one SSB identifier is transmitted through a demodulation reference signal (DMRS) sequence in the PBCH in the SSB.	Wu teaches the at least one SSB identifier is transmitted through both a demodulation reference signal (DMRS) sequence in the PBCH in the SSB (The PBCH DMRS may carry SSB indication index information. The at least one SSB identifier may thus be broadly reasonably interpreted as being transmitted through a DMRS sequence in the PBCH in the SSB; Wu; [0300], [0325]-326], [0339]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Wu regarding transmission of SSB information with the teachings as in CATT regarding transmission of SSB information and NTT DOCOMO regarding transmission of SSB information. The motivation for doing so would have been to increase performance by increasing the probability that an SS/PBCH block is successfully sent (Wu; [0006], [0009]-[0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474